DISMISS; and Opinion Filed July 13, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01546-CV

                       JOHN DOUGLAS, Appellant
                                 V.
   VICTOR MILLER, VICTOR BRIAN MILLER, AERO GROUP, INC., VICTOR
  AVIATION, LEROY A. "BUD" WELCOME, AND GRAYSON COUNTY SHERIFF,
                              Appellees

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-15-1784

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By postcard dated February 2, 2016, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. By order

dated February 10, 2016, we extended the time to file appellant’s brief until February 29, 2016.

To date, appellant has not filed a brief, filed a second extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE




151546F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN DOUGLAS, Appellant                               On Appeal from the 59th Judicial District
                                                      Court, Grayson County, Texas
No. 05-15-01546-CV         V.                         Trial Court Cause No. CV-15-1784.
                                                      Opinion delivered by Justice Schenck.
VICTOR MILLER, VICTOR BRIAN                           Justices Francis and Fillmore participating.
MILLER, AERO GROUP, INC., VICTOR
AVIATION, LEROY A. "BUD"
WELCOME, AND GRAYSON COUNTY
SHERIFF, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellees VICTOR MILLER, VICTOR BRIAN MILLER, AERO
GROUP, INC., VICTOR AVIATION, LEROY A. "BUD" WELCOME, AND GRAYSON
COUNTY SHERIFF recover their costs of this appeal from appellant JOHN DOUGLAS.


Judgment entered this 13th day of July, 2016.




                                                –3–